Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”), effective as of the 13th day of
October, 2006 (“Effective Date”), by and between ANTARES PHARMA, INC., a
Delaware corporation (the “Corporation”), and PETER SADOWSKI, PH.D.
(“Employee”).

WITNESSETH:

WHEREAS, Employee and the Corporation desire to enter into this Agreement to
define their continued relationship, including the terms of Employee’s continued
employment by the Corporation.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

1.        Employment. As of the Effective Date, the Corporation shall employ
Employee as its Vice President – Devices Group, to perform the duties and
functions as are reasonably and lawfully specified from time-to-time by the
Corporation’s Chief Executive Officer and its Board of Directors (the “Board”).
Employee hereby accepts such employment and, during the Employment Term, as
defined below, Employee agrees to devote his full business time, skill, energy
and attention, in a diligent, trustworthy, loyal, businesslike and efficient
manner, to advancing the Corporation’s interests and to performing such duties
and functions in accordance with Employee’s experience and skills.

 

2.

Compensation.

2.1.         Salary. For all services rendered by Employee pursuant to this
Agreement, the Corporation shall pay Employee an annual salary, subject to
withholding and other applicable employment taxes and other proper payroll
deductions, of One Hundred Eighty Six Thousand Dollars ($186,000.00). Such
annual salary shall be paid in accordance with the Corporation’s established pay
policies and procedures.

2.2.         Performance Bonus. For each calendar year of the Employment Term in
which the Corporation employs the Employee, the Employee shall be eligible to
receive an annual bonus targeted at twenty percent (20%) with a maximum of
thirty five percent (35%) of his Base Salary for each such calendar year, the
exact amount to be established by the CEO with the approval of the Compensation
Committee of the Corporation’s Board of Directors (the “Committee) (the
“Discretionary Bonus”), provided however, that the amount of such Discretionary
Bonus may be reduced or eliminated if, upon the determination of the
Corporation’s independent compensation consultants, Employee’s total aggregate
compensation for such calendar year (including, without limitation, the amount
of such Discretionary Bonus) is determined to be unreasonable and/or
significantly above the target aggregate compensation established by the
Committee for the Employee if such reduction or elimination did not occur. The
Discretionary Bonus shall be payable based upon achieving business objectives to
be

 

 

--------------------------------------------------------------------------------



determined by the CEO and approved by the Committee. The business objectives
shall be made available to the Executive in writing before the beginning of each
calendar year. The Discretionary Bonus shall be payable in cash, shares of the
Company stock or in some combination thereof, as determined by the Board in its
sole discretion, and shall be paid as soon as reasonably practicable after the
end of the calendar year to which it relates but not later than March 15 of the
calendar year following the calendar year to which it relates.

2.3.        Benefits. Employee shall be entitled, at the Corporation’s expense
and consistent with the Corporation’s policies and practices, to participate in
the Corporation’s established benefits plans, including health and dental
insurance plans and its 401(k) plan provided that with respect to any insurance
benefits, such participation shall be subject to approval by the Corporation’s
respective insurance provider. Employee acknowledges that he is not entitled to
any further benefits other than set forth herein or as the Board, in its sole
discretion, shall determine to grant Employee, and that, from time to time, the
Corporation may change the benefits it offers its employees, including Employee.

2.4.        Vacation. Employee shall be entitled to twenty (20) vacation days
per year, in addition to other customary office holidays, during which time his
compensation shall be paid in full. Employee shall be entitled to take such
vacation days at any time and in any combination; provided, however, that
Employee agrees to take into consideration the needs and exigencies of the
business of the Corporation, and shall not take such vacation days at such times
or in such combinations as will substantially impair his ability to carry out
his duties hereunder.

2.5.        Expenses. The Corporation shall reimburse Employee for all ordinary
and necessary expenses reasonably and properly incurred and paid by Employee in
the course of performing his duties, as specified in Section 1 hereof, and
consistent with the Corporation’s policies in effect from time to time with
respect to travel, entertainment and other business expenses, and subject to the
Corporation’s requirements with respect to the manner of authorization and
reporting of such expenses. The Corporation shall also reimburse Employee for
monthly automobile-related expenses in an amount not to exceed an aggregate
amount of $500.00 per month.

 

3.

Term and Termination.

3.1.        Employment Term. The term of this Agreement shall commence on the
Effective Date and end on the first anniversary of the Effective Date (the
“Initial Period”). After the Initial Period, the Agreement and Employee’s
employment with the Corporation shall automatically be renewed for an additional
one-year period (the “Renewal Period”), unless either the Corporation or the
Employee gives the other written notice not later than 60 days prior to the
scheduled termination of the Agreement of his or its intention not to continue
this Agreement and his employment by the Corporation for another one-year
period. The Initial Period and any Renewal Period(s) are herein referred to
individually and collectively as the “Employment Term”. Notwithstanding anything
to the contrary contained herein, the Employment Term shall be subject to
termination as provided in Section 3.2 of this Agreement.

 

- 2 -

 

--------------------------------------------------------------------------------



 

3.2.

Termination.

(a)          Immediately for Cause. Notwithstanding the provisions of
Section 3.1 above, the Corporation may immediately terminate Employee’s
employment hereunder for “Cause,” which shall include the following:
(i) Employee’s dishonesty, fraud or misrepresentation in connection with his
employment pursuant to the terms hereof, or Employee’s breach of his fiduciary
duty owed to the Corporation, (ii) theft, misappropriation or embezzlement by
Employee of the Corporation’s funds or resources, (iii) Employee’s conviction of
or a plea of guilty or nolo contendere in connection with any felony, crime
involving fraud or misrepresentation, or any other crime, or (iv) a breach by
Employee of any material term hereof.

In the event of any termination pursuant to this subsection, the Corporation
shall be obligated to pay Employee only those portions of his compensation
provided by Section 2.1 hereof which shall accrue to Employee up to and
including the date upon which such termination becomes effective, in addition to
reimbursing Employee for any expenses incurred in accordance with the provisions
of Section 2.5 hereof.

(b)          Termination Without Cause. Notwithstanding anything in this
Agreement to the contrary, should the Corporation terminate Employee’s
employment hereunder at any time without Cause as described above, as a
condition to any such termination, the Corporation shall (i) pay Employee those
portions of his compensation provided by Sections 2.1 and 2.2 hereof which shall
accrue to Employee up to and including the date upon which such termination
becomes effective, (ii) reimburse Employee for any expenses incurred in
accordance with the provisions of Section 2.5 hereof, and (iii) pay Employee his
base pay on a monthly basis for a period of six-months in accordance with the
payment amounts and terms as provided in Section 2.1.and (iv) reimburse Employee
for normal COBRA costs for the six month period. In addition, the Corporation
shall also pay the foregoing amounts to Employee if Employee’s employment
pursuant to the terms hereof is terminated in connection with any merger of the
Corporation with or into another person or entity or the sale by the Corporation
of all or substantially all of its business, assets or stock.

(c)          Immediately Due to Disability or Death. Subject to the following,
and notwithstanding anything in this Agreement to the contrary, the Corporation
may immediately terminate Employee’s employment hereunder upon Employee’s
disability (as determined below) or death, provided that in the event the
Corporation terminates Employee’s employment under this subsection due to
Employee’s (i) disability, the Corporation shall, in addition to reimbursing
Employee for any expenses incurred in accordance with the provisions of Section
2.5 hereof, be obligated to pay Employee those portions of his compensation
provided for by Sections 2.1 hereof which shall accrue to Employee up to and
including the date upon which Employee became disabled; and (ii) death, the
Corporation shall, in addition to reimbursing Employee’s estate for any expenses
incurred in accordance with the provisions of Section 2.5 hereof, be obligated
to pay Employee’s estate only those portions of his compensation provided by
Sections 2.1 and 2.2 hereof which shall accrue to Employee up to and including
the date upon which Employee died.

For the purposes of this Agreement, Employee shall be deemed to be suffering
from a disability if Employee, in the reasonable judgment of the Corporation’s
Board

 

- 3 -

 

--------------------------------------------------------------------------------



of Directors (with Employee abstaining from any such vote if Employee is elected
to serve on the Corporation’s Board of Directors), is unable to perform his
duties, as specified in Section 1 hereof, by reason of illness or incapacity for
a period of more than 60 days in any six-month period.

(d)          Termination by Employee. In the event Employee terminates this
Agreement, the Corporation shall be obligated to pay Employee only those
portions of his compensation provided by Sections 2.1 hereof which shall accrue
to Employee up to and including the date upon which such termination becomes
effective, in addition to reimbursing Employee for any expenses incurred in
accordance with the provisions of Section 2.5 hereof, with the exception of any
automobile-related expenses.

(e)          Cessation Upon Non-Renewal. In the event Employee’s employment with
the Corporation ceases upon non-renewal of the Employment Term by the
Corporation or the Employee as provided in Section 3.1 of this Agreement, the
Corporation shall be obligated to pay Employee in accordance with Section 3.2
(b) including those portions of his compensation provided by Sections 2.1, 2.2
and 2.4 hereof which shall accrue to Employee up to and including the date upon
which such cessation becomes effective, in addition to reimbursing Employee for
any expenses incurred in accordance with the provisions of Section 2.5 hereof,
with the exception of any automobile-related expenses.

4.            Equity Compensation. At the sole discretion of the Board, Employee
may be entitled to participate in such equity incentive plans or programs as the
Board may, from time-to-time, implement, provided that nothing herein shall
obligate the Corporation to allow Employee to participate in any such plan or
program.

4.1.         Special Stock Grant. To the extent approved by the Board, Employee
shall be eligible to receive a special restricted stock award grant of 175,000
shares (or a portion thereof) contingent upon the accomplishment of specific
defined and agreed upon goals as determined at the discretion of the CEO of the
Corporation and approved by the Committee. Any such shares issued to the
Employee shall be vested upon issuance and subject to such additional terms and
conditions imposed thereon at the time of issuance (including, without
limitation, the terms and conditions imposed by the applicable equity
compensation plan maintained by the Company pursuant to which such shares are
issued and the terms of the applicable award agreement).

 

5.

Confidentiality Agreement and Covenant Not to Compete; Nonsolicitation.

5.1.         Confidentiality Agreement. Employee acknowledges the interest of
the Corporation in maintaining the confidentiality of information related to its
business and shall not at any time during the Employment Term or for five (5)
years thereafter, regardless of the reason for or circumstances of termination
of employment, directly or indirectly, reveal or cause to be revealed to any
person or entity the production processes, inventions, trade secrets, customer
lists or other confidential business information obtained by him as a result of
his employment with the Corporation, including information received by him prior
to the Effective Date, except when specifically authorized in writing to do so
by the Board; provided, however, that the parties acknowledge that it is not the
intent of this Section 5.1 to include within its subject matter

 

- 4 -

 

--------------------------------------------------------------------------------



(i) information not proprietary to the Corporation, or (ii) information which is
in the public domain.

5.2.         Covenant Not to Compete; Nonsolicitation. During the Employment
Term and for one (1) year immediately following the termination of Employee’s
employment (the “Noncompete Period”), regardless of the reason, if any, for any
such termination, Employee shall not, on his behalf or on behalf of or in
conjunction with any other person, persons, firm or partnership, corporation,
entity or company:

(a)          compete, directly or indirectly, with the Corporation or engage or
participate, directly or indirectly, in any business or businesses substantially
similar to the business conducted by the Corporation, including needle-free
injectors, mini-needle injectors, transdermal gel delivery systems and fast
melting oral tablet delivery systems, as of the Effective Date or as may
thereafter be conducted by the Corporation at any time during the Noncompete
Period.

(b)          solicit or cause to be solicited any customers of the Corporation
in manner prohibited by the terms hereof.

(c)          recruit or cause any other person to recruit any employee of the
Corporation to any of said business or businesses.

 

6.

Miscellaneous.

6.1.         Notices. All notices, demands or other communications to be given
or delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been duly given if (i) delivered personally
to the recipient, (ii) sent to the recipient by reputable express overnight
courier service (charges prepaid), or (iii) telecopied to the recipient (with
hard copy sent to the recipient by reputable overnight courier service (charges
prepaid) that same day). Such notices, demands and other communications shall be
sent to the addresses indicated below:

 

 

To the Company:

Antares Pharma, Inc.
Princeton Crossroads Corp Ctr
250 Phillips Blvd, Suite 290
Ewing, NJ 08618
Attention: Chief Executive Officer
Facsimile:        (609) 359-3015

 

with a copy to:

Pepper Hamilton LLP
3000 Two Logan Square
18th and Arch Streets
Phila, PA 19103
Attention: Jonathan Clark, Esq
Facsimile:        (215) 963-5299

 

 

- 5 -

 

--------------------------------------------------------------------------------



 

 

To Employee

To the address on file with the
Company.

 

 

6.2.         Obligations and Benefits. The obligations and benefits set forth in
this Agreement shall be binding and inure to the benefit of the respective
parties hereto and their personal representatives, successors and permitted
assigns.

6.3.        Internal Revenue Code Section 409A. Notwithstanding anything to the
contrary in this Agreement, to the extent required to comply with Section 409A
of the Code, if the Employee is deemed to be a “specified employee” for purposes
of Section 409A(a)(2)(B) of the Code, the Employee agrees that the payments and
benefits due to the Employee under this Agreement in connection with a
termination of the Employee’s employment hereunder that would otherwise have
been payable at any time during the six-month period immediately following such
termination of employment shall not be paid prior to, and shall instead be
payable in a lump sum as soon as practicable following, the expiration of such
six-month period. In light of the uncertainty surrounding the application of
Section 409A of the Code, the Corporation cannot make any guarantee as to the
treatment under Section 409A of the Code of any payments made or benefits
provided under this Agreement.

6.4.        Assignment. Absent the Corporation’s express written consent, which
may be withheld at the Corporation’s discretion, Employee may not assign any
obligations or benefits under this Agreement; the Corporation is free to assign
its obligations or benefits under this Agreement.

6.5.         Waiver. A waiver by the Corporation or Employee of a breach of any
provision of this Agreement by the other shall not operate or be construed as a
waiver of any subsequent breach.

6.6.        Amendment. This Agreement shall be amended only in writing, signed
by both parties.

6.7.        Governing Law. This Agreement shall in all respects be interpreted,
construed and governed by and in accordance with the laws of Delaware, without
giving effect to principles of conflict of laws.

6.8.        Entire Agreement. This Agreement contains the entire agreement of
the parties. This Agreement supersedes any and all prior agreements between the
parties hereto, whether oral or written, including, without limitation, that
certain term sheet previously discussed and reviewed by the parties. All of such
other agreements, whether oral or written, are hereby null and void and of no
further force and effect.

6.9.         Severability. If any portion or portions of this Agreement shall
be, for any reason, invalid or unenforceable, the remaining portion or portions
shall nevertheless be valid and enforceable.

 

- 6 -

 

--------------------------------------------------------------------------------



6.10.      Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective the day
and year first above written.

 

 

 

ANTARES PHARMA, INC.

By:     /s/ Jack Stover              
Its:   President and CEO

 

 

 

/s/ Peter Sadowski, Ph.D.      
Peter Sadowski, Ph.D.

 

 

 

- 7 -

 

 